In the management and investment of the funds, the plaintiffs are to be regarded as trustees. Ham v. Ham, 58 N.H. 70; Per. Trusts, s. 263. Therefore they are under the same obligations and duties as guardians. G. L., c. 205, s. 8. Guardians are required to invest the money of their wards in notes secured by the mortgage of real estate at least double in value of the notes, in some incorporated savings-bank in this state, or in the bonds or loans of this state, or of some town, city, or county of this state, or of the United States. G. L., c. 185, s. 11. If the plaintiffs use due discretion in making the investments required by law, they are not chargeable for any depreciation of securities, nor for a greater rate of interest than they receive. Per. Trusts, s. 263. All taxable property held in trust is taxable to the trustee. G. L., c. 54, s. 23. And, like other persons liable to be taxed for personal property, he is bound to render to the assessors an inventory under oath. G. L., c. 55, s. 3. The plaintiffs may pay the legal taxes out of the income of the trust estate. They should apply to the supreme court for the appointment of the trustees at such a time as will procure their appointment on or about January 1, 1890.
Case discharged.
STANLEY, J., did not sit: the others concurred.